Case 1:21-cr-00129-ABJ Document11 Filed 02/17/21 Page1of3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-095
GABRIEL AUGUSTIN GARCIA, : VIOLATIONS:
also known as “Gabriel Agustin Garcia,”  : 180U.S.C. § 231(a)(3), 2
: (Civil Disorder)
Defendant. : 18 U.S.C. §§ 1512(c)(2), 2
: (Obstruction of an Official Proceeding)
18 U.S.C. § 1752(a)(1)
(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)
(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)
: 40U.S.C. § 5104(e)(2)(D)
: (Disorderly Conduct in a Capitol Building)
> ©40 U.S.C. § 5104(e)(2)(G)
(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia, GABRIEL AUGUSTIN
GARCIA, also known as “Gabriel Agustin Garcia,” committed and attempted to commit an act to
obstruct, impede, and interfere with a law enforcement officer lawfully engaged in the lawful

performance of his/her official duties incident to and during the commission of a civil disorder,
Case 1:21-cr-00129-ABJ Document11 Filed 02/17/21 Page 2 of 3

and the civil disorder obstructed, delayed, and adversely affected the conduct and performance of

a federally protected function.

(Civil Disorder and Aiding and Abetting, in violation of Title 18, United States Code,
Section 231 (a)(3) and 2)

COUNT TWO
On or about January 6, 2021, within the District of Columbia and elsewhere, GABRIEL
AUGUSTIN GARCIA, also known as “Gabriel Agustin Garcia,” attempted to, and did, corruptly
obstruct, influence, and impede an official proceeding, that is, a proceeding before Congress, by
entering and remaining in the United States Capitol without authority, committing an act of civil
disorder, and engaging in disorderly and disruptive conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT THREE

On or about January 6, 2021, within the District of Columbia, GABRIEL AUGUSTIN

GARCIA, also known as “Gabriel Agustin Garcia,” did unlawfully and knowingly enter and

remain in a restricted building and grounds, that is, any posted, cordoned-off, and otherwise

restricted area within the United States Capitol and its grounds, where the Vice President and Vice
President-elect were temporarily visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, GABRIEL AUGUSTIN
GARCIA, also known as “Gabriel Agustin Garcia,” did knowingly, and with intent to impede and
disrupt the orderly conduct of Government business and official functions, engage in disorderly

and disruptive conduct in and within such proximity to, a restricted building and grounds, that is,
Case 1:21-cr-00129-ABJ Document11 Filed 02/17/21 Page 3of3

any posted, cordoned-off, and otherwise restricted area within the United States Capitol and its
grounds, where the Vice President and Vice President-elect were temporarily visiting, when and
so that such conduct did in fact impede and disrupt the orderly conduct of Government business
and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, GABRIEL AUGUSTIN
GARCIA, also known as “Gabriel Agustin Garcia,” willfully and knowingly engaged in
disorderly and disruptive conduct in any of the Capitol Buildings with the intent to impede, disrupt,
and disturb the orderly conduct of a session of Congress and either House of Congress, and the
orderly conduct in that building of a hearing before or any deliberation of, a committee of Congress
or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT SIX
On or about January 6, 2021, within the District of Columbia, GABRIEL AUGUSTIN
GARCIA, also known as “Gabriel Agustin Garcia,” willfully and knowingly paraded,
demonstrated, and picketed in any United States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

Mitel Vda fore

Attorney of the United States in
and for the District of Columbia.
